UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12019 QUAKER CHEMICAL CORPORATION (Exact name of Registrant as specified in its charter) Pennsylvania 23-0993790 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Quaker Park, 901 E. Hector Street, Conshohocken, Pennsylvania 19428 – 2380 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-832-4000 Not Applicable Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ (Do not check if smaller reporting company) Smaller reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of Shares of Common Stock Outstanding on June 30, 2014 QUAKER CHEMICAL CORPORATION AND CONSOLIDATED SUBSIDIARIES Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Statement of Income for the Three and Six Months Ended June 30, 2014 and June 30, 2013 3 Condensed Consolidated Statement of Comprehensive Income for the Three and Six Months Ended June 30, 2014 and June 30, 2013 4 Condensed Consolidated Balance Sheet at June 30, 2014 and December 31, 2013 5 Condensed Consolidated Statement of Cash Flows for the Six Months Ended June 30, 2014 and June 30, 2013 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures about Market Risk 28 Item4. Controls and Procedures 29 PARTII. OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item6. Exhibits 31 Signatures 31 2 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited). Quaker Chemical Corporation Condensed Consolidated Statement of Income (Dollars in thousands, except per share amounts) Unaudited Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Operating income Other income (expense), net ) Interest expense ) Interest income Income before taxes and equity in net income of associated companies Taxes on income before equity in net income of associated companies Income before equity in net income of associated companies Equity in net income of associated companies Net income Less: Net income attributable to noncontrolling interest Net income attributable to Quaker Chemical Corporation $ Per share data: Net income attributable to Quaker Chemical Corporation Common Shareholders – basic $ Net income attributable to Quaker Chemical Corporation Common Shareholders – diluted $ Dividends declared $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Comprehensive Income (Dollars in thousands) Unaudited Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income (loss), net of tax Currency translation adjustments ) ) Defined benefit retirement plans Unrealized loss on available-for-sale securities ) Other comprehensive income (loss) ) ) Comprehensive income Less: comprehensive (income) lossattributable to noncontrolling interest ) ) ) Comprehensive income attributable to Quaker Chemical Corporation $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Quaker Chemical Corporation Condensed Consolidated Balance Sheet (Dollars in thousands, except par value and share amounts) Unaudited June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Raw materials and supplies Work-in-process and finished goods Prepaid expenses and other current assets Total current assets Property, plant and equipment, at cost Less accumulated depreciation Net property, plant and equipment Goodwill Other intangible assets, net Investments in associated companies Deferred income taxes Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities Short-term borrowings and current portion of long-term debt $ $ Accounts and other payables Accrued compensation Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other non-current liabilities Total liabilities Equity Common stock $1 par value; authorized 30,000,000 shares; issued and outstanding 2014 – 13,242,167 shares; 2013 – 13,196,140 shares Capital in excess of par value Retained earnings Accumulated other comprehensive loss Total Quaker shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Cash Flows (Dollars in thousands) Unaudited For the Six Months Ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Equity in undistributed earnings of associated companies, net of dividends ) ) Deferred compensation and other, net ) Stock-based compensation Gain on disposal of property, plant and equipment ) ) Insurance settlements realized ) ) Pension and other postretirement benefits ) ) (Decrease) increase in cash from changes in current assets and current liabilities, net of acquisitions: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable and accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities Investments in property, plant and equipment ) ) Payments related to acquisitions, net of cash acquired — ) Proceeds from disposition of assets Interest earned on insurance settlements 23 28 Change in restricted cash, net Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from long-term debt — Repayment of long-term debt ) ) Dividends paid ) ) Stock options exercised, other ) 84 Excess tax benefit related to stock option exercises Purchase of a noncontrolling interest in an affiliate ) — Payment of acquisition-related earnout liability ) — Distributions to noncontrolling affiliate shareholders ) — Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements (Dollars in thousands, except share and per share amounts) (Unaudited) Note 1 – Condensed Financial Information The condensed consolidated financial statements included herein are unaudited and have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States for interim financial reporting and the United States Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements reflect all adjustments (consisting only of normal recurring adjustments, except as discussed below) which are necessary for a fair statement of the financial position, results of operations and cash flows for the interim periods. During the first quarter of 2014, the Company revised its Consolidated Balance Sheet for December 31, 2013 with a $335 reduction to retained earnings and a corresponding increase to its long-term deferred tax liability, relating to an adjustment that would have occurred when the Company adopted the equity method of accounting for its interest in a captive insurance equity affiliate.Certain other reclassifications of prior year data have been made to improve comparability.The results for the three and six months ended June 30, 2014 are not necessarily indicative of the results to be expected for the full year. These financial statements should be read in conjunction with the Company’s Annual Report filed on Form 10-K for the year ended December31, 2013. Venezuela currently operates three local exchange markets to obtain U.S. Dollars:the CADIVI, SICAD I and SICAD II.Under generally accepted principles in the United States, Venezuela’s economy is considered to be hyper inflationary, so, accordingly, all gains and losses resulting from the remeasurement of the Company’s Venezuelan equity affiliate Kelko Quaker Chemical, S.A. (“Kelko”) to the CADIVI published exchange are required to be recorded directly to the Condensed Consolidated Statement of Income.As of June 30, 2014, the Company has a $1,433 investment in Kelko, which is currently valued at the CADIVI exchange rate.The Company currently does not have access to trade on the SICAD I exchange rate.During the second quarter of 2014, the Company recorded a charge of $321, or $0.02 per diluted share, related to the conversion of certain Venezuelan Bolivar Fuerte to U.S. Dollars on the SICAD II exchange.During the first quarter of 2013, the Venezuelan Government announced a devaluation of the Bolivar Fuerte, which resulted in a charge of $357, or $0.03 per diluted share. During 2002 and 2003, the Company’s Netherlands and Italian subsidiaries paid excise taxes on mineral oil sales in Italy for a total amount of approximately $2,000.Alleging that the mineral oil excise tax was contrary to European Union directives, the subsidiaries filed with the Customs’ Authority of Milan (“Customs Office” or “Office”) requests to obtain a refund of the above-mentioned amount.The parties appealed rulings to various levels of tax courts up through the Supreme Court of Italy.In March 2012, the Supreme Court rejected the appeal of the Customs Office, ruling in favor of the subsidiaries and granting a refund for the amounts requested.After filing an enforcement action, the Company collected approximately $2,057, along with approximately $483 of interest, in the second quarter of 2013.This amount was recorded as other income on the Company’s Condensed Consolidated Statement of Income in the second quarter of 2013. As part of the Company’s chemical management services, certain third-party product sales to customers are managed by the Company. Where the Company acts as the principal, revenue is recognized on a gross reporting basis at the selling price negotiated with customers. Where the Company acts as an agent, such revenue is recorded using net reporting as service revenues, at the amount of the administrative fee earned by the Company for ordering the goods.Third-party products transferred under arrangements resulting in net reporting totaled $10,926 and $21,499 for the three and six months ended June 30, 2014, respectively.Third-party products transferred under arrangements resulting in net reporting totaled $10,560 and $19,338 for the three and six months ended June 30, 2013, respectively. Note 2 – Recently Issued Accounting Standards The FASB issued an accounting standard update in May 2014 regarding the accounting for and disclosures of revenue recognition.Specifically, the update outlines a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers, which will be common to both US GAAP and International Financial Reporting Standards (“IFRS”).The model focuses revenue recognition to reflect the actual consideration to which the entity expects to be entitled in exchange for the goods or services defined in the contract, including multiple performance obligations.The guidance is effective for annual and interim periods beginning after December 15, 2016, which allows for full retrospective adoption of prior period data or a modified retrospective adoption whereby the cumulative past effects are recorded and disclosed in the current period.Early adoption is not permitted.Currently, the Company is evaluating the effect that this guidance may have on its financial statements. 7 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Note 3 – Out-of-Period Adjustment During 2012, the Company reassessed its ability to significantly influence the operating and financial policies of its captive insurance equity affiliate, Primex.Based on its ownership percentage and other factors, the Company determined that, during 2012, the Company obtained the ability to significantly influence Primex and, as a result, changed its method of accounting from the cost to equity method.During the first quarter of 2013, the Company identified errors in Primex’s estimated 2012 financial statements, which primarily related to a reinsurance contract held by Primex.The identified errors resulted in a cumulative $1,038 understatement of the Company’s equity in net income from associated companies for the year ended December 31, 2012.The Company corrected the errors related to Primex in the first quarter of 2013, which had the net effect of increasing equity in net income from associated companies by $1,038 for the three months ended March 31, 2013.The Company did not believe this adjustment was material to its consolidated financial statements for the years ended December 31, 2012 or December 31, 2013 and, therefore, did not restate any prior period amounts. Note 4 – Business Segments The Company’s reportable operating segments are organized by geography as follows: (i) North America, (ii) Europe, Middle East and Africa (“EMEA”), (iii) Asia/Pacific and (iv) South America.Operating earnings, excluding indirect operating expenses, for the Company’s reportable operating segments are comprised of revenues less costs of goods sold and SG&A directly related to the respective regions’ product sales.The indirect operating expenses consist of SG&A related expenses that are not directly attributable to the product sales of each respective reportable operating segment.Other items not specifically identified with the Company’s reportable operating segments include interest expense, interest income, license fees from non-consolidated affiliates and other income (expense). The following table presents information about the Company’s reported segments for the three and six months ended June 30, 2014 and June 30, 2013: Three Months Ended Six Months Ended June 30, June 30, Net sales North America $ EMEA Asia/Pacific South America Total net sales $ Operating earnings, excluding indirect operating expenses North America $ EMEA Asia/Pacific South America Total operating earnings, excluding indirect operating expenses Indirect operating expenses ) Amortization expense ) Consolidated operating income Other income (expense), net ) Interest expense ) Interest income Consolidated income before taxes and equity in net income of associated companies $ Inter-segment revenue for the three and six months ended June 30, 2014 was $1,856 and $3,806 for North America, $5,455 and $10,781 for EMEA, $95 and $202 for Asia/Pacific and zero for South America, respectively.Inter-segment revenue for the three and six months ended June 30, 2013 was $2,741 and $4,847 for North America, $4,651 and $9,656 for EMEA, $247 and $305 for Asia/Pacific and zero for South America, respectively.However, all inter-segment transactions have been eliminated from each reportable operating segment’s net sales and earnings for all periods presented above. 8 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Note 5 – Stock-Based Compensation The Company recognized the following share-based compensation expense in selling, general and administrative expenses in its Condensed Consolidated Statement of Income for the three and six months ended June 30, 2014 and the three and six months ended June 30, 2013: Three Months Ended Six Months Ended June 30, June 30, Stock options $ Nonvested stock awards and restricted stock units Employee stock purchase plan 19 14 36 26 Non-elective and elective 401(k) matching contribution in stock Director stock ownership plan 46 21 62 41 Total share-based compensation expense $ As of June 30, 2014 and June 30, 2013, the Company recorded $267 and $452, respectively, of excess tax benefits in capital in excess of par value on its Condensed Consolidated Balance Sheets related to stock option exercises. The Company’s estimated taxes payable was sufficient to fully recognize these benefits as cash inflows from financing activities in its Condensed Consolidated Statement of Cash Flows, which represented the Company’s estimate of cash savings through the six months ended June 30, 2014 and June 30, 2013, respectively. Stock option activity under all plans is as follows: Weighted Average Weighted Average Remaining Number of Exercise Price per Contractual Shares Share Term (years) Options outstanding at December 31, 2013 $ Options granted Options exercised Options outstanding at June 30, 2014 $ Options exercisable at June 30, 2014 $ As of June 30, 2014, the total intrinsic value of options outstanding was approximately $2,378, and the total intrinsic value of exercisable options was $1,482.Intrinsic value is calculated as the difference between the current market price of the underlying security and the strike price of a related option. A summary of the Company’s outstanding stock options at June 30, 2014 is as follows: Weighted Weighted Number Weighted Number Average Average Exercisable Average Range of Outstanding Contractual Exercise at Exercise Exercise Prices at 6/30/2014 Life Price 6/30/2014 Price $ - $ — — $ — — $ — $ - $ $ - $ — $ - $ $ - $ $ - $ $ - $ — $ - $ — — 9 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) As of June 30, 2014, unrecognized compensation expense related to options granted during 2012 was $140, for options granted during 2013 was $358 and for options granted in 2014 was $726. During the first quarter of 2014, the Company granted stock options under its LTIP plan that are subject only to time vesting over a three-year period.For the purposes of determining the fair value of stock option awards, the Company uses the Black-Scholes option pricing model and the assumptions set forth in the table below: Number of options granted Dividend yield % Expected volatility % Risk-free interest rate % Expected term (years) Approximately $68 and $91 of expense was recorded on these options during the three and six months ended June 30, 2014, respectively.The fair value of these awards is amortized on a straight-line basis over the vesting period of the awards. Activity of nonvested shares granted under the Company’s LTIP plan is shown below: Weighted Average Grant Number of Date Fair Value Shares (per share) Nonvested awards, December 31, 2013 $ Granted $ Vested $ Nonvested awards, June 30, 2014 $ The fair value of the nonvested stock is based on the trading price of the Company’s common stock on the date of grant. The Company adjusts the grant date fair value for expected forfeitures based on historical experience for similar awards.As of June 30, 2014, unrecognized compensation expense related to these awards was $3,552 to be recognized over a weighted average remaining period of 2.17years. Activity of nonvested restricted stock units granted under the Company’s LTIP plan is shown below: Weighted Average Grant Number of Date Fair Value units (per unit) Nonvested awards, December 31, 2013 $ Granted $ Nonvested awards, June 30, 2014 $ The fair value of the nonvested restricted stock units is based on the trading price of the Company’s common stock on the date of grant. The Company adjusts the grant date fair value for expected forfeitures based on historical experience for similar awards. As of June 30, 2014, unrecognized compensation expense related to these awards was $281 to be recognized over a weighted average remaining period of 2.20 years. Employee Stock Purchase Plan In 2000, the Board adopted an Employee Stock Purchase Plan (“ESPP”) whereby employees may purchase Company stock through a payroll deduction plan. Purchases are made from the plan and credited to each participant’s account at the end of each month, the “Investment Date.” The purchase price of the stock is 85% of the fair market value on the Investment Date. The plan is compensatory and the 15% discount is expensed on the Investment Date. All employees, including officers, are eligible to participate in this plan. A participant may withdraw all uninvested payment balances credited to a participant’s account at any time.An employee whose stock ownership of the Company exceeds five percent of the outstanding common stock is not eligible to participate in this plan. 10 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) 2013 Director Stock Ownership Plan In March 2013, the Company adopted the 2013 Director Stock Ownership Plan (the “Plan”), subject to the approval by the Company’s shareholders at the annual meeting, to encourage the Directors to increase their investment in the Company.The Plan was approved at the Company’s May 2013 shareholders’ meeting.The Plan authorizes the issuance of up to 75,000 shares of Quaker common stock in accordance with the terms of the Plan in payment of all or a portion of the annual cash retainer payable to each of the Company’s non-employee directors in 2013 and subsequent years during the term of the Plan.Under the Plan, each director who, on May 1st of the applicable calendar year, owns less than 400% of the annual cash retainer for the applicable calendar year, divided by the average of the closing price of a share of Quaker Common Stock as reported by the composite tape of the New York Stock Exchange for the previous calendar year (the “Threshold Amount”), is required to receive 75% of the annual cash retainer in Quaker common stock and 25% of the retainer in cash, unless the director elects to receive a greater percentage of Quaker common stock (up to 100%) of the annual cash retainer for the applicable year.Each director who owns more than the Threshold Amount may elect to receive common stock in payment of a percentage (up to 100%) of the annual cash retainer.The annual retainer is $50 and the retainer payment date is June1.The Plan was adopted in order to replace the 2003 Director Stock Ownership Plan, which expired in May 2013. Note 6 – Pension and Other Postretirement Benefits The components of net periodic benefit cost for the three and six months ended June 30, 2014 and June 30, 2013 are as follows: Three Months Ended June 30, Six Months Ended June 30, Other Other Postretirement Postretirement Pension Benefits Benefits Pension Benefits Benefits Service cost $ $ $
